2020 UT App 89



                THE UTAH COURT OF APPEALS

                  HONNEN EQUIPMENT COMPANY,
                          Appellant,
                              v.
                    DAZ MANAGEMENT LLC,
                          Appellee.

                             Opinion
                        No. 20190356-CA
                        Filed June 11, 2020

            Second District Court, Ogden Department
               The Honorable Jennifer L. Valencia
                         No. 180906337

        Theodore E. Kanell and Daniel E. Young, Attorneys
                          for Appellant
              Donald L. Dalton, Attorney for Appellee

     JUDGE KATE APPLEBY authored this Opinion, in which
  JUDGES DAVID N. MORTENSEN and DIANA HAGEN concurred.

APPLEBY, Judge:

¶1      Pursuant to a rental agreement, Daz Management, LLC
(Daz) rented a grading machine from Honnen Equipment
Company (Honnen). During the rental period, Daz damaged the
machine, and Honnen filed suit for breach of contract and
negligence against the owner and manager of Daz (Owner) in his
personal capacity (the first suit). After a bench trial, the district
court found Owner was not liable under the contract and that he
was not negligent. Honnen then filed another suit (the second
suit), this time against Daz, before a different district court judge,
asserting the same causes of action. The district court dismissed
the second suit as barred by claim preclusion. We reverse.
              Honnen Equipment v. Daz Management


                        BACKGROUND 1

¶2      In 2015, Honnen and Daz entered into a rental agreement
for a grading machine. The agreement listed “Daz Management”
as the lessee and was signed by Owner. During the rental period,
the machine was damaged. Honnen filed the first suit against
Owner for breach of contract and negligence, and the case
proceeded to a bench trial. After trial, the court determined that
because the named lessee “referred to Daz Management, LLC,”
Owner “in his personal capacity was not a party to the contract,
so [Owner] [wa]s not personally liable on the contract.” The court
also found that because the machine “was damaged as the result
of an accident,” Owner was not negligent. Thus, the court
concluded, Honnen had “no cause of action.”

¶3      Shortly thereafter, Honnen filed the second suit, this time
against Daz, again asserting breach of contract and negligence.
Daz moved for dismissal, arguing the suit was barred by claim
preclusion. Honnen opposed the motion, but voluntarily
dismissed the negligence claim, leaving only the contract claim
intact. Honnen then moved to consolidate the first and second
suits and urged the district court to treat the complaint in the
second suit as a filing under rule 15(b) and (d) of the Utah Rules
of Civil Procedure. See Utah R. Civ. P. 15(b), (d) (allowing a party
to amend and supplement pleadings).

¶4     After briefing and oral argument, the district court denied
Honnen’s motion to consolidate and granted Daz’s motion to
dismiss. The court determined the second suit was barred by
claim preclusion because “both cases involve[d] the same parties
or their privies,” “the breach of contract claim was already


1. “On appeal from a motion to dismiss, we review the facts only
as they are alleged in the complaint. We accept the factual
allegations as true and draw all reasonable inferences from those
facts in a light most favorable to the plaintiff.” Haynes v.
Department of Public Safety, 2020 UT App 19, n.2, 460 P.3d 565
(quotation simplified).


 20190356-CA                     2                2020 UT App 89
               Honnen Equipment v. Daz Management


litigated in the first case,” any other claims “could and should
have been raised in the first case,” and “the first case resulted in a
final judgment on the merits.”

¶5     Honnen timely appeals.


              ISSUE AND STANDARD OF REVIEW

¶6     Honnen alleges the district court erred in dismissing the
second suit based on claim preclusion, a branch of the doctrine of
res judicata. “The ultimate determination of whether res judicata
bars an action is a question of law, which we review for
correctness.” Press Publ’g, Ltd. v. Matol Botanical Int’l, Ltd., 2001 UT
106, ¶ 19, 37 P.3d 1121 (quotation simplified).


                             ANALYSIS

¶7   To establish an action is barred by claim preclusion, the
movant must prove three elements:

       First, both cases must involve the same parties
       or their privies. Second, the claim that is alleged
       to be barred must have been presented in the
       first suit or must be one that could and should
       have been raised in the first action. Third, the
       first suit must have resulted in a final judgment on
       the merits.

Press Publ’g, Ltd. v. Matol Botanical Int’l, Ltd., 2001 UT 106, ¶ 19, 37
P.3d 1121 (quotation simplified). Because all three elements must
be met, the absence of one element precludes dismissal based on
claim preclusion. See Snyder v. Murray City Corp., 2003 UT 13, ¶ 36,
73 P.3d 325 (determining claim preclusion was not established
because the claim was not “the subject of a final judgment on
the merits”).




 20190356-CA                       3                 2020 UT App 89
               Honnen Equipment v. Daz Management


¶8      Because the breach of contract claim in the first suit was not
decided on the merits, the district court erred when it granted
Daz’s motion for dismissal. “As a general rule, dismissals
resulting from an ‘initial bar’ to the court’s adjudication of the
parties’ claims and defenses are not preclusive. An initial bar to
the court’s authority exists when . . . the wrong parties are before
the court.” Fundamentalist Church of Jesus Christ of Latter-Day Saints
v. Horne, 2012 UT 66, ¶ 24, 289 P.3d 502 (quotation simplified); see
also Utah R. Civ. P. 41(b) (stating a dismissal based on “failure to
join a party” is not on the merits); Madsen v. Borthick, 769 P.2d 245,
249 (Utah 1988) (“Dismissals in which the merits could not be
reached for failure of the plaintiff to satisfy a precondition do not
ordinarily bar subsequent suits.” (quotation simplified)).

¶9      After a bench trial in the first suit, the court found in favor
of Owner on the breach of contract claim because he was not a
party to the rental agreement. 2 But this does not mean the district
court reached the merits of Honnen’s breach of contract claim.
Rather, the court’s decision merely established that, by not suing
Daz—the real party to the contract—Honnen failed to overcome
an “initial bar to the court’s authority,” because “the wrong
parties [we]re before the court.” See Horne, 2012 UT 66, ¶ 24. Thus,
because at least one element of claim preclusion was not met, the
district court erred when it dismissed the second suit.


                          CONCLUSION

¶10 The district court erred in concluding the second suit was
barred by claim preclusion, because the breach of contract claim
in the first suit was not decided on the merits. Accordingly, we
reverse and remand to the district court for further proceedings.




2. Because Honnen voluntarily dropped the negligence claim in
the second suit, its disposition is not material to this analysis.


 20190356-CA                      4                 2020 UT App 89